U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 9 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 10 (Check appropriate box or boxes) THE PIEDMONT INVESTMENT TRUST Exact Name of Registrant as Specified in Charter 120 Club Oaks Court, Suite 200, Winston Salem, North Carolina 27104 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (336) 765-2020 Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Jeffrey Skinner, Esq. Kilpatrick Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b); [ ] on(date) pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on (date) pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); or [] on (date) pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment No.9 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.8 filedJuly 29, 2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that this Post-Effective Amendment meets the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Winston-Salem, and State of North Carolina on this8th day of August, 2011. THE PIEDMONT INVESTMENT TRUST By: /s/ David B. Gilbert David B. Gilbert, Trustee and President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.9 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. /s/ David B. Gilbert Date: August 8, 2011 David B. Gilbert, Trustee, President and Treasurer (Principal Executive Officer and Principal Financial Officer) * Richard V. Fulp, Trustee and Chairman By: /s/ Tina H. Bloom Tina H. Bloom * Attorney-in-Fact* August 8, 2011 Gregory A. Christos, Trustee INDEX TO EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
